DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6: “maximum ultimate tensile stress of at least” is indefinite. Combining maximum and at least is like an oxymoron. Examiner suggests removing “maximum.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiltner et al (US 2011/0241245) and Mendelson, “High Pressure Polyethylene Molecular Dimensions as Estimated from Solution Properties of Whole Polymers”, JOURNAL OF POLYMER SCIENCE VOL. XLVI, PAGES 493- 505 (1960).

    PNG
    media_image1.png
    796
    1119
    media_image1.png
    Greyscale

Hiltner in fig. 2 teaches high density polyethylene and poly propylene coextruded in alternate layers, the thickness of membrane being 20 nm. The structural strength, transparency, and pore sizes appear to be the result of the biaxial stretching, and are considered as inherent property of the films. Since the process in Hiltner is the same, 
Regarding the pore size of the membrane, further evidence that the pores are formed by the process of extrusion and stretching is supported by Xiao – see [0056]: stretching is done to obtain the desired porosity. Mendelson in the NPL teaches the molecular sizes of polyethylene and branching. The dimensions (R values) in the tables show at least 70 nm size and a minimum branching (R branch to R length ratio) of 0.12 – accounting for at least 8 nm long branches. When such polymers molecules are stacked and stretched, they would inherently form pores of the size 5 nm or more – forming voids when filling particles in a volume is an inherent feature. 5 nm pore size is significantly smaller than the molecular size, amounting to gaps between molecules. Hiltner teaches the membrane or film as gas permeable – means gas molecules have to pass through them – another evidence of having nm sized pores.
Being free-standing: applicant defines free standing as “can be handled without any substrate,” meaning the substrate is in addition to the 100 nm or less thick membrane. The membrane in the references do not need any such substrate. Having additional layer such as PP in the stretched membrane is not excluded by the claim language. Young’s modulus of HDPE is about 600-1500 MPa (internet). 

Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as obvious over Xiao et al (US 2018/0323417) in view of Hiltner et al (US 2011/0241245) and Mendelson.
Xiao teaches PE/PP coextruded unsupported (abstract) membranes with three layers, and thickness of <200 nm – abstract, figures and [0037]. What Xia does not .

Response to Arguments
Arguments are not persuasive, and are addressed in the rejection.
The affidavit is not persuasive. Applicant’s correction of the maximum stress as the ultimate tensile strength is acceptable, though explicit support is lacking. Reference to the pore making agent is not persuasive – not in disclosure. Free-standing – arguments do not support the definition. Points argued in the declaration in general are not commensurate in scope with the disclosure.

Allowable Subject Matter
Claim 6 as allowable if the word “maximum” is deleted and amended to include the details of the claim 1 from which it depends.
The combination of pore size range, thickness and the ultimate tensile strength together is novel and unobvious over the prior arts. Additional prior relevant arts 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777